Citation Nr: 9908216	
Decision Date: 03/26/99    Archive Date: 03/31/99

DOCKET NO.  94-36 377	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for emphysema, 
bronchitis, and laryngitis on a direct basis.

2.  Entitlement to service connection for emphysema, 
bronchitis, and laryngitis on a presumptive basis under the 
provisions of § C.F.R. 3.309(a).

3.  Entitlement to service connection for laryngitis as a 
result of exposure to mustard gas or Lewisite.  

4. Entitlement to service connection for emphysema and 
bronchitis as a result of exposure to mustard gas or 
Lewisite.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant

ATTORNEY FOR THE BOARD

James A. Frost, Counsel


INTRODUCTION

The veteran served on active duty from October 1940 to 
November 1945.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in June 1993 by the Cleveland, Ohio, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in May 194, and 
a statement of the case was issued that same month.  A 
substantive appeal was received in July 1994.  Although the 
veteran initially requested a personal hearing before a 
member of the Board sitting at the RO, his representative 
requested that it be deferred, and the veteran subsequently 
requested a hearing before a RO hearing officer instead.  
Such an RO hearing was conducted in January 1998.  The 
veteran is represented by Disabled American Veterans. 

For purposes of clarity, the Board has restyled the issues as 
shown on the first page of this decision.  The issue of 
entitlement to service connection for emphysema and 
bronchitis as the result of exposure to mustard gas or 
Lewisite will be addressed in the Remand portion of this 
decision.  


FINDINGS OF FACT

1.  There is no medical evidence of a nexus between emphysema 
and the veteran's period of active military service.

2.  There is no medical evidence of a nexus between 
bronchitis and the veteran's period of active military 
service. 

3.  There is no medical diagnosis of laryngitis.  


CONCLUSIONS OF LAW

1.  The veteran's claims of entitlement to service connection 
for emphysema, bronchitis, and laryngitis on a direct basis 
are not well-grounded.  38 U.S.C.A. § 5107(a) (West 1991).

2.  The veteran's claims of entitlement to service connection 
for emphysema, bronchitis, and laryngitis on a presumptive 
basis under the provisions of 38 C.F.R. § 3.309(a) lack legal 
merit.  38 U.S.C.A. §§  1101, 1110, 1112, 1113 (West 1991); 
38 C.F.R. §§ 3.307, 3.309 (1998); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).  

3.  The veteran's claim of entitlement to service connection 
for laryngitis as a result of exposure to mustard gas or 
Lewisite is not well-grounded.  38 U.S.C.A. §§ 1110, 5107(a) 
(West 1991); 38 C.F.R. § 3.316 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Direct Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§  1110, 1131 (West 1991).  Basically, service 
connection may be established if the facts, shown by the 
evidence, establish that a particular injury or disease 
resulting in disability was incurred coincident with service 
or, if preexisting, was aggravated therein.  38 C.F.R. 
§ 3.303(a).  There is no indication that any of the claimed 
disorders preexisted service, and so the Board looks to 
whether the claimed disorders were incurred coincident with 
service.  One manner in which this may be accomplished is by 
affirmatively showing inception during service.  38 C.F.R. 
§ 3.303(a).  For purposes of this decision, the Board refers 
to this manner of establishing service connection as direct 
service connection. 

However, the initial inquiry in reviewing any claim before 
the Board is whether the veteran has presented evidence of a 
well-grounded claim, that is, one which is plausible or 
capable of substantiation.  The veteran carries the burden of 
submitting evidence "sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded."  
38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. App. 78, 
81 (1990).  If he has not presented a well-grounded claim, 
his appeal must fail.  While the claim need not be 
conclusive, it must be accompanied by supporting evidence; a 
mere allegation is not sufficient.  Tirpak v. Derwinski, 
2 Vet. App. 609, 611 (1992). 

A well-grounded claim for service connection requires that 
three elements be satisfied.  First, there must be competent 
evidence of a current disability, as established by a medical 
diagnosis; second, there must be competent evidence of an 
incurrence or aggravation of a disease or injury in service, 
as established by lay or medical evidence, as appropriate; 
and, third, there must be competent evidence of a nexus or 
relationship between the inservice injury or disease and the 
current disorder, as established by medical evidence or a 
medical opinion.  See generally Epps v. Gober, 126 F.3d. 1464 
(Fed. Cir. 1997).  The Board emphasizes that although a 
claimant may testify as to symptoms he or she perceives to be 
manifestations of disability, the question of whether a 
chronic disability is currently present is one which requires 
skill in diagnosis, and questions involving diagnostic skills 
must be made by medical experts.  Espiritu v. Derwinski, 2 
Vet.App. 492 (1992).  Likewise, lay assertions of medical 
causation cannot constitute evidence to render a claim well-
grounded under section 5107(a).  Tirpak v. Derwinski, 2 
Vet.App. 609, 611 (1992); Espiritu v. Derwinski, 2 Vet.App. 
492 (1992).

A service connection claim may also be well-grounded, under 
38 C.F.R. § 3.303(b), if evidence, regardless of its date, 
shows that a veteran had a chronic condition in service and 
still has such condition.  Such evidence must be medical, 
unless it relates to a condition as to which, under the 
Court's case law, lay observation is competent.  If a chronic 
condition in service and since service is not shown, the 
claim may still be well-grounded on the basis of 38 C.F.R. 
§ 3.303(b) if the condition is observed during service, 
continuity of symptomatology is demonstrated thereafter, and 
competent evidence relates a present disorder to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 493 
(1997).  

In the veteran's case, records of a private hospital show 
that pulmonary emphysema was diagnosed in February 1980.  In 
connection with the claim for nonservice-connected pension 
benefits, which he filed in November 1980, the veteran stated 
that, unbeknownst to him, he had had emphysema for two years 
prior to the 1980 diagnosis.  VA treatment records show a 
diagnosis of chronic obstructive pulmonary disease in 
February 1987, and a diagnosis of recurrent bronchitis in 
June 1992.  Neither VA nor private treatment records contain 
a diagnosis of laryngitis.  There are thus medical diagnoses 
of current emphysema and bronchitis, but there is no medical 
diagnosis of current laryngitis.  The claim of entitlement to 
service connection for laryngitis on a direct basis is thus 
not well-grounded and must be denied on that basis.  
38 U.S.C.A. § 5107(a).  

The veteran's service medical records are unavailable, except 
for two extracts from records of the Office of the Surgeon 
General of the Army, which show treatment in December 1944 
and April 1945 for acute tonsillitis.  Although the veteran 
has stated that he believes that he was treated in service 
for a breathing problem and not for tonsillitis, as a layman, 
he is not qualified to offer an opinion on a question of 
medical diagnosis.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494-5 (1992).  There is thus no evidence that he had either 
emphysema or bronchitis during active service.  In addition, 
there is no medical evidence of a nexus between any current 
emphysema or bronchitis and any incident or manifestation 
during service.  Therefore, the claims of entitlement to 
service connection for emphysema and bronchitis on a direct 
basis are also not well-grounded.  38 U.S.C.A. § 5107(a).

In sum, the veteran's claims of entitlement to service 
connection for emphysema, bronchitis, and laryngitis on a 
direct basis are not well-grounded.  38 U.S.C.A. § 5107(a).  

II.  Presumptive Service Connection

In addition to affirmatively showing inception during service 
(direct service connection as discussed above), certain 
statutes and regulations provide that, when one of certain 
listed chronic diseases is manifested to a compensable degree 
within one year of separation from active service, the 
disease may be presumed to have been incurred in service.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309(a).  However, emphysema, bronchitis, and laryngitis are 
not chronic diseases subject to presumptive service 
connection under the cited statutes and regulations and, 
therefore, the claims of entitlement to service connection 
for emphysema, bronchitis, and laryngitis as chronic diseases 
under the presumptive provisions of 38 C.F.R. § 3.309(a) are 
without legal merit, and will be denied on that basis.  
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

III.  Service Connection for Laryngitis as a
Result of Exposure to Mustard Gas or Lewisite.

As noted earlier, the record contains no medical diagnosis of 
current laryngitis. When a claim is filed for entitlement to 
service connection on any basis, there must be an initial 
finding of a current chronic disability.  As also mentioned 
earlier, a medical diagnosis can only be rendered by one with 
the requisite medical skills. Espiritu v. Derwinski, 2 
Vet.App. 492 (1992).  Without a medical diagnosis of current 
disability, the veteran's claim for laryngitis under the 
provisions of 38 C.F.R. § 3.316 based on exposure to vesicant 
agents must be viewed as not well-grounded.  38 U.S.C.A. 
§ 5107(a).


ORDER

The veteran's claims of entitlement to service connection for 
emphysema, bronchitis, and laryngitis on a direct basis are 
not well-grounded.  The veteran's claims of entitlement to 
service connection for emphysema, bronchitis, and laryngitis 
on a presumptive basis under the provisions of 38 C.F.R. 
§ 3.309(a) are without legal merit.  The veteran's claim of 
entitlement to service connection for laryngitis as a result 
of exposure to mustard gas or Lewisite is not well-grounded.  
The appeal is denied to this extent.  


REMAND

Applicable regulations provide that certain exposure to 
specified vesicant agents during active service and 
subsequent development of indicated conditions is sufficient 
to establish service connection for those conditions.  Full-
body exposure to nitrogen or sulfur mustard or Lewisite with 
the subsequent development of a chronic form of laryngitis, 
bronchitis, emphysema, asthma, or chronic obstructive 
pulmonary disease is sufficient to establish service 
connection for such disorders.  38 C.F.R. § 3.316.  It 
appears from the veteran's various statements and testimony 
that he is claiming exposure to such agents on various 
occasions and at various geographical locations during his 
service.

The Court has held that, under 38 C.F.R. § 3.316, a lay 
assertion of having been exposed to mustard gas, unless 
inherently incredible, relieves the claimant of the burden of 
providing medical evidence of a nexus between a current 
pulmonary disability and the claimed inservice exposure to 
mustard gas, so that the claim for service connection for a 
disability as a result of exposure to a vesicant agent is 
well-grounded.  Pearlman v. West, 11 Vet.App. 443 (1998).  In 
the instant case, therefore, the veteran's claim under 
38 C.F.R. § 3.316 is well-grounded and VA has a duty to 
assist him in the development of facts pertinent to the 
claim.  38 U.S.C.A. § 5107(a).  

Veterans Benefits Administration (VBA) Circular 21-95-4 
states that the United States Army conducted research into 
the effects of chemical warfare on individuals dating from 
World War II until 1975; the projects in the program included 
the use of mustard gases and other types of chemicals.  Prior 
to the early 1950s, information concerning an individual's 
participation in any kind of testing by the Army was placed 
into his service medical records, which were stored at the 
National Personnel Records Center (NPRC).  Also, through a 
study by VA's Epidemiology Service, a list of participants in 
mustard gas testing/training in the Army is available.  VBA 
Circular 21-95-4, Appendix B.  
VA's Adjudication Procedural Manual M21-1 provides that, with 
regard to development of service department information prior 
to April 1, 1992, the RO should make another request to the 
NPRC for records of mustard gas exposure.  Also, the 
adjudication manual provides that the RO should inquire of 
VA's Central Office whether the name of a veteran alleging 
exposure to mustard gas appears on the list of Army and Navy 
volunteers who participated in testing between August 1943 
and October 1945.  M21-1, Part 3, Section 5.18(c)(d).  

In the veteran's case, the RO attempted to verify any 
exposure to a vesicant agent such as mustard gas or Lewisite 
through contact of official sources.  The RO contacted the 
NPRC, the Army Medical Research and Development Command, and 
the Army Chemical and Biological Defense Command.  Those 
sources did not verify any exposure of the veteran to a 
vesicant agent.  However, the RO did not, as required by M21-
1, Part 3, Section 5.18(c)(d), inquire of the VA Central 
Office whether the appellant's name appears on the list of 
volunteers who participated in mustard gas testing/training 
between August 1943 and October 1945.  The Board finds that 
there must be further preliminary action by the originating 
agency to comply with that provision of the VA Adjudication 
Procedural Manual.  

Accordingly, this case is REMANDED to the RO for the 
following:

The RO should inquire of VA's Central 
Office whether the veteran's name appears 
on the list of Army and Navy volunteers 
who participated in mustard gas testing 
during the period(s) claimed by the 
veteran.  The RO should also ensure that 
all other development mandated by M21-1, 
Part III, Section 5.18 is undertaken. 

Following completion of these actions, the RO should review 
the evidence and determine whether the veteran's claims of 
entitlement to service connection for emphysema and 
bronchitis as the result of exposure to mustard gas or 
Lewisite may now be granted.  If the decision remains adverse 
to the veteran, he and his representative should be provided 
with an appropriate supplemental statement of the case and an 
opportunity to respond thereto.  The case should then be 
returned to the Board for further appellate consideration.  
The purpose of this remand is to assist the veteran in the 
development of facts pertinent to his claim.  By this remand, 
the Board intimates no opinion as to the ultimate disposition 
of the appeal.  The veteran is free to submit additional 
evidence in support of his claim.   



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, Pub. 
L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The date 
that appears on the face of this decision constitutes the 
date of mailing and the copy of this decision that you have 
received is your notice of the action taken on your appeal by 
the Board of Veterans' Appeals.  Appellate rights do not 
attach to those issues addressed in the remand portion of the 
Board's decision, because a remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).

- 9 -

